DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1, 4, 6-8, 10-18, and 21-25 are pending and examined.

Claim Objections
	Claim 13 is objected to for improperly depending from canceled claim 9.

Claim Rejections - 35 USC § 103
Claims 1, 4, 10-13, 17, 18, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong et al., “Echinomycin, a Small Molecule Inhibitor of Hypoxia-Inducible Factor-1 DNA Binding Activity,” Cancer Res 2005;65:9047-9055 (cited in IDS), in view of Denko et al., (US2007/0212360) (cited in IDS), in view of Colgan et al. (US2005/0203036) (cited in IDS), and in view of Mehrotra et al., “Cytogenetically Aberrant Cells in the Stem Cell Compartment (CD34+lin-) in Acute Myeloid Leukemia,” Blood, Vol. 86, No. 3 (1995): pp. 1139-1147 (cited in IDS).
Kong teaches echinomycin as one of the most potent small molecule inhibitors of hypoxia inducible factor-1 (HIF-1) (abstract).    Further, Kong teaches HIF-1a is overexpressed in human cancers due to hypoxia-dependent and/or hypoxia-independent pathways and overexpression of HIF-1a has been implicated as a poor prognostic indicator in a variety of tumors.  More specifically, echinomycin potently inhibited HIF-1 alpha and beta in a dose-dependent fashion.  Therefore, HIF-1 is an attractive target for cancer therapy (page 9053, disc. 1st par.).
Kong does not teach the claimed dosage of echinomycin.
Denko teaches treating cancer by administering a combination that includes HIF-1 inhibitors to sensitize the cancer to another therapeutic agent (par. 24).  More specifically, where echinomycin is administered a dosage range from about 1 to about 10 mcg/kg (par. 28).  Denko teaches preventing cancer relapse and metastasis, e.g. (par. 25).  The dosages can be given in such a manner to maintain an effective dosage level. See par. 53.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Kong and Denko.  One would have been motivated to do so because Denko teaches echinomycin to be usable as an HIF inhibitor to sensitize a subject to combination therapy and Kong teaches echinomycin as one of the most potent HIF inhibitors identified.  As such, a person having ordinary skill in the art would have been able to select echinomycin from the limited number of HIF inhibitors taught by Denko based on the teachings of Kong and would have used the dosage taught by Denko as specifically identified for echinomycin (par. 28) with a reasonable expectation of success.
Kong and Denko do not teach treating a hematologic malignancy.

Colgan teaches treating and/or preventing a hematologic malignancy by administering agent which inhibit HIF-1 expression (par. 18).  Hematologic malignancy refers to a lymphoid disorder or myeloid disorder, which includes acute myeloid leukemia (par. 48).  Further, the compositions taught by Colgan can be administered to treat hematologic malignancies alone or in combination with other therapeutic agents.  Further, Colgan notes that the invention is based on the nexus between hypoxia and MDR which are not associated with solid tumors (e.g., hematological malignancies such as leukemia) also reportedly exhibit multidrug resistance (par. 11).  Additionally, the most prevalent MDR phenotype is acute myelogenous leukemia (par. 135).  Colgan teaches treating lymphoid and myeloid disorders, generally, including AML (par.'s 16-17).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Kong and Denko with those of Colgan to treat AML with echinomycin at the dosage taught by Denko.  One would have been motivated to do so because Colgan teaches using HIF-1 inhibitors to treat and/or prevent AML, and Kong teaches echinomycin as a most potent HIF-1 inhibitor.  Additionally, a specific combination comprising echinomycin at the claimed dosage is taught for treating cancers through the same mechanism of action by Denko.  One would have a reasonable expectation of success in treating a disease known to be treated (or prevented) with an HIF-1 inhibitor (i.e., AML) by administering a known HIF-1 inhibitor (i.e., echinomycin) as part of combination therapy.
Colgan, Kong, and Denko do not teach cytogenetic alterations and phenotypes of hematological malignancies, and cancer stem cells. 
With regard to claims 11-12, Mehrotra teaches approximately 80-90% of AML specimens are karyotypically abnormal (p. 1139, par. 1).  As shown in table 1 at page 1142, patient no. 11 with AML, has the following karyotype: 
46 X,Y,+8inv(16)(p13.2q22)(17)/46,idem, del(7)(q32q36)[3].  
With regard to claim 13, the molecular cytogenetic analysis demonstrates that the CD34+CD38- compartment in 15 AML and MDS specimens contains cytogenetically aberrant cells present at frequencies ranging from 9% to 99% (p. 1145, col. 2, 1st full par.). 
Mehrotra explains “Evaluation of cytogenetically aberrant cells in the CD34+ lin- compartment provided additional evidence of stem cell involvement in these same patients.  Said population of cells “is believed to represent one of the most primitive compartments of human hematopoiesis…” (p. 1145, col. 2, 1st full par.).
With regard to claim 18, Denko teaches administration of amounts of as little as 1 mcg/kg.  Absent evidence to the contrary, this is a non-toxic dose.  Additionally, Denko teaches using echinomycin as a sensitizing agent rather than a cytotoxic agent. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Kong, Denko, Colgan and Mehrotra to treat patients carrying stem cells and having the specified cytogenetic alterations commonly associated with AML.  One would have been motivated to do so because such cytogenetic alterations were linked to CD34+CD38- cytogenetic aberrancies and the specified abnormalities were common in patients with leukemia and AML.  Further, evidence of stem cell involvement in these cells lines is known to be pervasive.  Thus, one would have a reasonable expectation of success that treating the same patient population by administering an HIF inhibitor as part of combination therapy at a low-dosage of the sensitizing agent would work in a subject with AML.

Claims 1, 4, 6-8, 10-13, 17, 18, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong et al., “Echinomycin, a Small Molecule Inhibitor of Hypoxia-Inducible Factor-1 DNA Binding Activity,” Cancer Res 2005;65:9047-9055 (cited in IDS), in view of Denko et al., (US2007/0212360) (cited in IDS), in view of Colgan et al. (US2005/0203036) (cited in IDS), and in view of Mehrotra et al., “Cytogenetically Aberrant Cells in the Stem Cell Compartment (CD34+lin-) in Acute Myeloid Leukemia,” Blood, Vol. 86, No. 3 (1995): pp. 1139-1147 (cited in IDS), and in further view of Beachy et al. (US2009/0130091) (cited in IDS).
Kong teaches echinomycin as one of the most potent small molecule inhibitors of hypoxia inducible factor-1 (HIF-1) (abstract).    Further, Kong teaches HIF-1a is overexpressed in human cancers due to hypoxia-dependent and/or hypoxia-independent pathways and overexpression of HIF-1a has been implicated as a poor prognostic indicator in a variety of tumors.  More specifically, echinomycin potently inhibited HIF-1 alpha and beta in a dose-dependent fashion.  Therefore, HIF-1 is an attractive target for cancer therapy (page 9053, disc. 1st par.).
Kong does not teach the claimed dosage of echinomycin.
Denko teaches treating cancer by administering a combination that includes HIF-1 inhibitors to sensitize the cancer to another therapeutic agent (par. 24).  More specifically, where echinomycin is administered a dosage range from about 1 to about 10 mcg/kg (par. 28).  Denko teaches preventing cancer relapse and metastasis, e.g. (par. 25).  The dosages can be given in such a manner to maintain an effective dosage level. See par. 53.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Kong and Denko.  One would have been motivated to do so because Denko teaches echinomycin to be usable as an HIF inhibitor to sensitize a subject to combination therapy and Kong teaches echinomycin as one of the most potent HIF inhibitors identified.  As such, a person having ordinary skill in the art would have been able to select echinomycin from the limited number of HIF inhibitors taught by Denko based on the teachings of Kong and would have used the dosage taught by Denko as specifically identified for echinomycin (par. 28) with a reasonable expectation of success.
Kong and Denko do not teach treating a hematologic malignancy.

Colgan teaches treating and/or preventing a hematologic malignancy by administering agent which inhibit HIF-1 expression (par. 18).  Hematologic malignancy refers to a lymphoid disorder or myeloid disorder, which includes acute myeloid leukemia (par. 48).  Further, the compositions taught by Colgan can be administered to treat hematologic malignancies alone or in combination with other therapeutic agents.  Further, Colgan notes that the invention is based on the nexus between hypoxia and MDR which are not associated with solid tumors (e.g., hematological malignancies such as leukemia) also reportedly exhibit multidrug resistance (par. 11).  Additionally, the most prevalent MDR phenotype is acute myelogenous leukemia (par. 135).  Colgan teaches treating lymphoid and myeloid disorders, generally, including AML (par.'s 16-17).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Kong and Denko with those of Colgan to treat AML with echinomycin at the dosage taught by Denko.  One would have been motivated to do so because Colgan teaches using HIF-1 inhibitors to treat and/or prevent AML, and Kong teaches echinomycin as a most potent HIF-1 inhibitor.  Additionally, a specific combination comprising echinomycin at the claimed dosage is taught for treating cancers through the same mechanism of action by Denko.  One would have a reasonable expectation of success in treating a disease known to be treated (or prevented) with an HIF-1 inhibitor (i.e., AML) by administering a known HIF-1 inhibitor (i.e., echinomycin) as part of combination therapy.
Colgan, Kong, and Denko do not teach cytogenetic alterations and phenotypes of hematological malignancies, and cancer stem cells. 
With regard to claims 11-12, Mehrotra teaches approximately 80-90% of AML specimens are karyotypically abnormal (p. 1139, par. 1).  As shown in table 1 at page 1142, patient no. 11 with AML, has the following karyotype: 
46 X,Y,+8inv(16)(p13.2q22)(17)/46,idem, del(7)(q32q36)[3].  
With regard to claim 13, the molecular cytogenetic analysis demonstrates that the CD34+CD38- compartment in 15 AML and MDS specimens contains cytogenetically aberrant cells present at frequencies ranging from 9% to 99% (p. 1145, col. 2, 1st full par.). 
Mehrotra explains “Evaluation of cytogenetically aberrant cells in the CD34+ lin- compartment provided additional evidence of stem cell involvement in these same patients.  Said population of cells “is believed to represent one of the most primitive compartments of human hematopoiesis…” (p. 1145, col. 2, 1st full par.).
With regard to claim 18, Denko teaches administration of amounts of as little as 1 mcg/kg.  Absent evidence to the contrary, this is a non-toxic dose.  Additionally, Denko teaches using echinomycin as a sensitizing agent rather than a cytotoxic agent. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Kong, Denko, Colgan and Mehrotra to treat patients carrying stem cells and having the specified cytogenetic alterations commonly associated with AML.  One would have been motivated to do so because such cytogenetic alterations were linked to CD34+CD38- cytogenetic aberrancies and the specified abnormalities were common in patients with leukemia and AML.  Further, evidence of stem cell involvement in these cells lines is known to be pervasive.  Thus, one would have a reasonable expectation of success that treating the same patient population by administering an HIF inhibitor as part of combination therapy at a low-dosage of the sensitizing agent would work in a subject with AML.
Kong, Denko, Colgan, and Mehrotra do not treat co-administration with cyclopamine.
With respect to claims 6 and 7, Beachy teaches administering at least one hedgehog pathway antagonist to treat a leukemia, including AML (claims 1 and 2, and par. 11) by administering a steroidal alkaloid such as cyclopamine (claim 12).
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Kong, Colgan, Mehrotra, and Beachy.  One would have been motivated to do so because each regimen are taught to be independently successful in treating AML.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  There is a reasonable and predictable expectation of success that a composition comprising cyclopamine and echinomycin would treat AML when administered together because they each do the same independently.

Claims 1, 4, 8, 10-18, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong et al., “Echinomycin, a Small Molecule Inhibitor of Hypoxia-Inducible Factor-1 DNA Binding Activity,” Cancer Res 2005;65:9047-9055 (cited in IDS), in view of Denko et al., (US2007/0212360) (cited in IDS), in view of Colgan et al. (US2005/0203036) (cited in IDS), and in view of Mehrotra et al., “Cytogenetically Aberrant Cells in the Stem Cell Compartment (CD34+lin-) in Acute Myeloid Leukemia,” Blood, Vol. 86, No. 3 (1995): pp. 1139-1147 (cited in IDS), and in view of Costello et al., “Human Acute Myeloid Leukemia CD34+/CD38- Progenitor Cells Have Decreased Sensitivity to Chemotherapy and Fas-Induced Apoptosis, Reduced Immunogenicity, and Impaired Dendritic Cell Transformation Capacities,” Cancer Res 2000; 60:4403-4411 (cited in IDS).
Kong teaches echinomycin as one of the most potent small molecule inhibitors of hypoxia inducible factor-1 (HIF-1) (abstract).    Further, Kong teaches HIF-1a is overexpressed in human cancers due to hypoxia-dependent and/or hypoxia-independent pathways and overexpression of HIF-1a has been implicated as a poor prognostic indicator in a variety of tumors.  More specifically, echinomycin potently inhibited HIF-1 alpha and beta in a dose-dependent fashion.  Therefore, HIF-1 is an attractive target for cancer therapy (page 9053, disc. 1st par.).
Kong does not teach the claimed dosage of echinomycin.
Denko teaches treating cancer by administering a combination that includes HIF-1 inhibitors to sensitize the cancer to another therapeutic agent (par. 24).  More specifically, where echinomycin is administered a dosage range from about 1 to about 10 mcg/kg (par. 28).  Denko teaches preventing cancer relapse and metastasis, e.g. (par. 25).  The dosages can be given in such a manner to maintain an effective dosage level. See par. 53.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Kong and Denko.  One would have been motivated to do so because Denko teaches echinomycin to be usable as an HIF inhibitor to sensitize a subject to combination therapy and Kong teaches echinomycin as one of the most potent HIF inhibitors identified.  As such, a person having ordinary skill in the art would have been able to select echinomycin from the limited number of HIF inhibitors taught by Denko based on the teachings of Kong and would have used the dosage taught by Denko as specifically identified for echinomycin (par. 28) with a reasonable expectation of success.
Kong and Denko do not teach treating a hematologic malignancy.

Colgan teaches treating and/or preventing a hematologic malignancy by administering agent which inhibit HIF-1 expression (par. 18).  Hematologic malignancy refers to a lymphoid disorder or myeloid disorder, which includes acute myeloid leukemia (par. 48).  Further, the compositions taught by Colgan can be administered to treat hematologic malignancies alone or in combination with other therapeutic agents.  Further, Colgan notes that the invention is based on the nexus between hypoxia and MDR which are not associated with solid tumors (e.g., hematological malignancies such as leukemia) also reportedly exhibit multidrug resistance (par. 11).  Additionally, the most prevalent MDR phenotype is acute myelogenous leukemia (par. 135).  Colgan teaches treating lymphoid and myeloid disorders, generally, including AML (par.'s 16-17).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Kong and Denko with those of Colgan to treat AML with echinomycin at the dosage taught by Denko.  One would have been motivated to do so because Colgan teaches using HIF-1 inhibitors to treat and/or prevent AML, and Kong teaches echinomycin as a most potent HIF-1 inhibitor.  Additionally, a specific combination comprising echinomycin at the claimed dosage is taught for treating cancers through the same mechanism of action by Denko.  One would have a reasonable expectation of success in treating a disease known to be treated (or prevented) with an HIF-1 inhibitor (i.e., AML) by administering a known HIF-1 inhibitor (i.e., echinomycin) as part of combination therapy.
Colgan, Kong, and Denko do not teach cytogenetic alterations and phenotypes of hematological malignancies, and cancer stem cells. 
With regard to claims 11-12, Mehrotra teaches approximately 80-90% of AML specimens are karyotypically abnormal (p. 1139, par. 1).  As shown in table 1 at page 1142, patient no. 11 with AML, has the following karyotype: 
46 X,Y,+8inv(16)(p13.2q22)(17)/46,idem, del(7)(q32q36)[3].  
With regard to claim 13, the molecular cytogenetic analysis demonstrates that the CD34+CD38- compartment in 15 AML and MDS specimens contains cytogenetically aberrant cells present at frequencies ranging from 9% to 99% (p. 1145, col. 2, 1st full par.). 
Mehrotra explains “Evaluation of cytogenetically aberrant cells in the CD34+ lin- compartment provided additional evidence of stem cell involvement in these same patients.  Said population of cells “is believed to represent one of the most primitive compartments of human hematopoiesis…” (p. 1145, col. 2, 1st full par.).
With regard to claim 18, Denko teaches administration of amounts of as little as 1 mcg/kg.  Absent evidence to the contrary, this is a non-toxic dose.  Additionally, Denko teaches using echinomycin as a sensitizing agent rather than a cytotoxic agent. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Kong, Denko, Colgan and Mehrotra to treat patients carrying stem cells and having the specified cytogenetic alterations commonly associated with AML.  One would have been motivated to do so because such cytogenetic alterations were linked to CD34+CD38- cytogenetic aberrancies and the specified abnormalities were common in patients with leukemia and AML.  Further, evidence of stem cell involvement in these cells lines is known to be pervasive.  Thus, one would have a reasonable expectation of success that treating the same patient population by administering an HIF inhibitor as part of combination therapy at a low-dosage of the sensitizing agent would work in a subject with AML.
Costello teaches that the CD34+CD38- precursor to leukemia, including AML, is among the earliest progenitor cells.  The CD34+CD38- phenotype is chemoresistant. (See Abstract).  Additionally, CD34+CD38- leukemia precursors have increased expression of multi-drug resistant genes (mrp/lrp). (See Abstract).  Despite having drug resistant genes and being chemoresistant, “the CD34+/CD38- leukemic cells have identical susceptibility as a cytotoxic target as their CD34+/CD38+ counterpart.” (P. 4406, col. 2, 2nd full par.).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant application to modify the teachings of Kong, Denko, Cogan, and Mehrotra to treat phenotype CD34+CD38-, carrying stem cells that are known to be multi-drug resistant and chemoresistant or radioresistant in view of Costello.  One would have been motivated to do so because those same cells were taught to have susceptibility as a cytotoxic target despite having resistance to other therapies, including chemotherapy.  Thus, one would have a reasonable expectation of success that in utilizing a known and effective cytotoxic agent, such as an HIF-1 inhibitor to treat CD34+CD38- progenitor cells, which are associated with malignant transformations in AML disease progression, that a successful therapy would be achieved.
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8, 10-18, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 1-6 of U.S. Patent Nos. 9,427,413, 9,623,070, and 9,877,998, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because teach administering the claimed agent to the claimed subject population, and the instant claims include any effective dosage, which includes those dosages claimed in the '070, '413, and ‘998 patents.  The instant claims include a broader subject population and a broader dosage of echinomycin than the claims of the '413, '070, and the ‘998 patents.  The claimed subject populations and dosage regimens are species and/or are narrower than the instant claims.  As such, subject matter included in those patents has already been granted to Applicant and would unnecessarily extend the patent term for that subject matter should a terminal disclaimer not be required.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628